                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                             ALEXANDRIA DIVISION


                                     )
SECURITIES AND EXCHANGE              )
COMMISSION,                          )
                                     )
                  Plaintiff,         )
                                     )
v.                                   )             Civil No. 1:18-cv-01262
                                     )
TODD ELLIOTT HITT, KIDDAR, et. al., )
                                     )
                  Defendants.        )
                                     )
                                     )
UNITED STATES OF AMERICA,            )
                                     )
v.                                   )             Criminal No. 1:19-cr-43
                                     )
TODD ELLIOTT HITT,                   )
                                     )
                  Defendant.         )
___________________________________ )

                RECEIVER’S SECOND QUARTERLY STATUS REPORT

       Bruce H. Matson, the court-appointed Receiver in the above-captioned civil matter, and

the court-appointed Special Master in the above-captioned criminal matter (“Receiver”), by

counsel, and pursuant to this Court’s October 15, 2018 Order, submits the following report (this

“Second Quarterly Report”) to the Court.

                            Procedural and Factual Background

       1.     On October 5, 2018, the Securities and Exchange Commission (“SEC”)

commenced this case by filing a complaint (the “Complaint”) against certain Receivership

Defendants, among others, for violations of federal securities laws. The Complaint requested
certain relief, including an injunction against the dissipation of assets, an accounting of assets

and liabilities, and a civil penalty.

        2.      By Order dated October 12, 2018, the Court appointed the Receiver (the

“Receivership Order”) and directed him to, among other things, assume control of and take

possession of all funds and other assets of the Receivership Defendants.

        3.      On October 4, 2018, the United States commenced the criminal case by filing a

Complaint against Todd Elliott Hitt (“Hitt”).

        4.      By Order dated February 13, 2019, the Court appointed the Receiver as Special

Master in the criminal case (“Special Master Order”). The Special Master Order provides that

the Receiver’s general powers and duties under the Receivership Order are extended to include

Hitt’s personal property and that the Receiver file recommendations with the Court with respect

to restitution to victims in the criminal case.

        5.      On November 14, 2018, the Receiver filed an Initial Report detailing his activities

to date, investigation of assets, and his formulation of a claims process. On January 31, 2019,

the Receiver filed a Quarterly Status Report. Those reports are incorporated herein.

        6.      Pursuant to paragraphs 23 and 24 of the Receivership Order, the Receiver is

directed to file this Quarterly Report reflecting, among other things, the existence, value, and

location of all Receivership Property, and the extent of liabilities. The Receiver files this Report

and the attached Exhibits in compliance with that direction:

        (a)     Summary of the Operations of the Receiver.

        7.      Since the last Quarterly Report dated January 31, 2019, the Receiver and his

professionals have undertaken the following additional activities:



                                                  2
   (i) continue investigating (including through the March 14 deposition of Hitt), secure, and

take possession of additional assets of the estates, including certain personal property of Hitt,

value and liquidate such property;

   (ii) continue marketing each of the real property parcels for sale; addressing tax, mechanic’s

lien, contractor, and vendor interests in each such property; assessing secured deeds of trust

against property and coordinating with counsel for such lenders; valuing each property; soliciting

bids, negotiating contracts, scheduling and noticing sale closings; and filing and obtaining this

Court’s approval for such sales;

   (iii) negotiate and obtain Court approval of a settlement among various parties related to

property owned by Kiddar Herndon Station, LLC (“KHS”), which settlement reduced the claims

in the estates by tens of millions of dollars, and avoided potential spillover claims that may be

filed against the receivership estates;

   (iv) continue negotiating a settlement with the Hitt Family which, when approved, will result

in a payment to the estates of substantial funds for use in making restitution to victims and

payments to creditors;

   (v) begin negotiations with parties related to the Broad & Washington and Stratford Motor

Lodge commercial properties in the same manner and with same objectives as the KHS

Settlement;

   (vi) following the January 28, 2019 bar date, commence analysis of the nearly 130 creditor

claims filed (in a total amount exceeding $85 million), reconcile duplicate claims, communicate

with claimants, and prepare objections to claims, and formulate a plan of distribution to creditors

and restitution to victims; and



                                                3
   (vii) coordinating with the SEC, United States Attorney’s office, FBI, and U. S. Probation

Office, with respect to the overlap between the criminal and civil proceedings.

       (b)     The amount of cash on hand, the amount and nature of accrued
               administrative expenses, and the amount of unencumbered funds in the
               estate.

       8.      Attached hereto as Exhibit 2.3 is a listing of the total cash on hand in the amount

of $5,410,150 and accrued administrative expenses of $290,965 as of March 31, 2019.

       (c)     A schedule of all the Receiver’s receipts and disbursements.

       9.      Attached hereto as Exhibit 2.0 is a listing of all such transactions which total

$9,462,664 in receipts and $4,052,514 in disbursements as of March 31, 2019.

       (d)     A description of all known Receivership Property including approximate or
               actual valuations, anticipated or proposed dispositions, and reasons for
               retaining assets where no disposition is intended.

       10.     While the Receiver’s investigation is ongoing, the attached Exhibits 3.0 and 3.1

list each of the real property assets controlled by the Receivership and their value. In addition,

the Receiver continues to investigate the value, if any, of several investments in technology start-

up companies. Finally, the Receiver is investigating, valuing, and liquidating assets of Hitt, and

assets which may be administered by the Receiver in a fashion similar to the resolution reached

with KHS. The Receiver intends to dispose of all Receivership property.

       (e)     A description of liquidated and unliquidated claims held by the Receivership
               Estate, including the need for forensic and/or investigatory resources;
               approximate valuations of claims; and anticipated or proposed methods of
               enforcing such claims.

       11.     The Receiver’s investigation is substantially complete but ongoing. At this time,

the Receiver holds claims against third-parties in an amount to be determined but not less than

$10 million. The Receiver is engaged in negotiations with the Hitt Family in resolution of such


                                                 4
claims, including a cash payment and potentially turnover of certain personal property. (See

Exhibit 4.0).

       (f)      A list of all known creditors with their addresses and the amounts of their
                claims.

       12.      Attached as Exhibit 5.0 is a list of the claims filed against the Receivership as of

the January 28, 2019 Bar Date. It should be noted that approximately $35 million of such claims

are asserted against KHS, which claims have been resolved by virtue of the agreed resolution

among the Receiver, the Hitt Family, and the KHS investors.             Furthermore, the Receiver

understands $8.1 million of secured claims have been eliminated in connection with the sales of

real property, with an additional $0.6 million expected to be eliminated with the sale of

remaining real property.

       (g)      The status of Creditor Claims Proceedings, after such proceedings have been
                commenced.

       13.      The Receiver’s analysis of the claims is well underway and he anticipates the

adjudication process will last for several months.

       (h)      The Receiver’s recommendations for a continuation or discontinuation of the
                receivership and the reasons for the recommendations.

       14.      The Receiver recommends the Receivership continue for an additional period of 6

months to allow the Receiver to continue to administer and liquidate the assets currently in

process, review and adjudicate the claims, consummate the Hitt family settlement, complete his

investigation into other potential assets and claims, and distribute funds to creditors and victims.




                                                 5
Dated: May 1, 2019   BRUCE H. MATSON, RECEIVER



                            /s/
                     W. Michael Holm (Virginia Bar No. 21035)
                     Christopher L. Perkins (Virginia Bar No. 41783)
                     LeClairRyan PLLC
                     2318 Mill Road, Suite 1100
                     Alexandria, Virginia 22314
                     Telephone: (703) 647-5927
                     Facsimile: (703) 647-5967
                     michael.holm@leclairryan.com
                     christopher.perkins@leclairryan.com

                     Counsel for the Receiver




                        6
                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 1st day of May, 2019, a true and correct copy of the foregoing
Report was filed with the Court through the Clerk’s CM/ECF filing system and served on all
persons receiving electronic notice in this case, and/or by first-class mail, postage prepaid, to all
parties listed below:

Nicholas C. Margida
Charles J. Felker                                     Barry Boss
Patrick R. Costello                                   Cozen O’Connor
U.S. Securities & Exchange Commission                 1200 19th Street NW
100 F Street NE                                       Washington, DC 20036
Washington, D.C. 20549                                       Counsel for Brett Hitt, Hitt Family
        Counsel for the SEC                                  and Hitt Construction

David H. Dickieson                                    James M. Sack
Danny Onorato                                         The Sack Law Firm, P.C.
Hilary LoCicero                                       8270 Greensboro Drive, Suite 810
Schertler & Onorato LLP                               McLean, VA 22102
1101 Pennsylvania Avenue NW                                 Counsel for Herndon Station, LLC
Washington, D.C. 20004                                      and various investors/creditors
       Counsel for the Defendants and the
       Receivership Defendants                        Robert M. Marino
                                                      Redmon Peyton & Braswell, LLP
Michael J. Lichtenstein                               510 King Street, Suite 301
Shulman Rogers                                        Alexandria, VA 22314
12505 Park Potomac Avenue                                    Counsel for ATC Financial LLC and
Potomac, MD 20854                                            Brian Casey
      Counsel for Eagle Bank
                                                      Jack Garson
F. Douglas Ross                                       Garson Law LLC
Odin, Feldman & Pittleman, P.C.                       7910 Woodmont Avenue, Suite 650
1775 Wiehle Avenue, Suite 400                         Bethesda, MD 20814
Reston, VA 20190                                             Counsel for Glen Ferguson
       Counsel for Freedom Bank
                                                      David G. Barger
Jeff J. Marwil                                        Greenberg Traurig, LLP
Proskauer Rose LLP                                    1750 Tysons Boulevard, Suite 1000
70 West Madison, Suite 3800                           McLean, VA 22102
Chicago, IL 60602                                           Counsel for VR Investments
        Counsel for Matthew Bullock




                                                 7
       John S. West
       Troutman Sanders LLP
       1001 Haxall Point, 15th Floor
       Richmond, VA 23219
              Counsel for Woodfield Investments




       /s/
W. Michael Holm (Virginia Bar No. 21035)
Christopher L. Perkins (Virginia Bar No. 41783)
LeClairRyan PLLC
2318 Mill Road, Suite 1100
Alexandria, Virginia 22314
Telephone: (703) 647-5927
Facsimile: (703) 647-5967
michael.holm@leclairryan.com
christopher.perkins@leclairryan.com

Counsel for the Receiver




   8
